NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



In the Interest of R.A., a child.  )
___________________________________)
                                   )
A.A.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )             Case No. 2D17-4976
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD           )
LITEM PROGRAM,                     )
                                   )
               Appellees.          )
___________________________________)

Opinion filed April 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emily A. Peacock,
Judge.

David A. Dee, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore and Laura J. Lee,
Statewide Guardian Ad Litem Office,
Sanford; and Sarah T. Weitz of Weitz &
Schwartz, P.A., Fort Lauderdale, for
Appellee Guardian Ad Litem Program.
PER CURIAM.

           Affirmed.

LaROSE, C.J., and KHOUZAM and SALARIO, JJ., Concur.




                                    -2-